PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/061,410
Filing Date: 23 Oct 2013
Appellant(s): ANDERSSON, Marcus



__________________
Martin Cosenza
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02-08-2021
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8-06-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

The following ground(s) of rejection are applicable to the appealed claims.
Office action.

1.	Claims 1, 32- 36, 69 and 70-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerkull 2004/0234091.

Regarding claim 1, Westerkull teaches a hearing prosthesis system, comprising: a sound capture device (Fig 3, microphone 6, [19]) configured to capture a sound and generate a signal based on the captured sound; and a vibratory portion (Fig 3, implantable part 8 including a vibrator, [18]) configured to vibrate in response to the signal to evoke a hearing percept via bone conduction, wherein the system is configured to capture the sound on a first side of a recipient where the sound capture device is located and transfer the signal to a second side of the recipient where the vibratory portion is located (paragraphs [18-19] teach the transmission of signal from external part 7 includes a microphone 6 to the implant part 8 where the vibrator location on the opposite side of the head. Abstract).
Regarding claim 32, Westerkull teaches a method, comprising: capturing sound at a first side of a recipient (Fig 3 microphone 6 at a right side of a recipient); and evoking a hearing percept via bone conduction with energy originating on an opposite side of the recipient based on the captured sound (Fig.3 elements 8 and 10 and see paragraphs 18-19 teach the transmission of signal from external part 7 includes a microphone 6 to the implant part 8 where the vibrator location on the opposite side of the head. Abstract).
Regarding claim 33, Westerkull teaches the method of claim 32, further comprising: evoking a hearing percept via acoustic conduction on the opposite side of the recipient based on the captured sound (Fig 3, paragraph 16, abstract teach the 
Regarding claim 34, Westerkull teaches the method of claim 32, further comprising: evoking a hearing percept via vibrations travelling through at least one of skin and cartilage to the tympanic membrane on the opposite side of the recipient based on the captured sound (Fig 3, paragraphs 17,19 teach vibration travelling through the skull).
Regarding claim 35, Westerkull as modified by claim 33 teaches the method of claim 33, wherein: the evoked hearing percept via bone conduction is evoked utilizing a vibrator (Fig 3, implantable part 8 includes a vibrator, paragraph 16,18); and the evoked hearing percept via acoustic conduction results from the vibrator (the transmission of the signal from the microphone 6 to the vibrator inside the implanted part 8, paragraph 18-19, fig 3).
Regarding claim 36, Westerkull teaches the hearing percept evoked via bone conduction is a high-frequency hearing percept (Abstract, paragraph 16 teaches the high frequencies which are attenuated at the bone conduction from one side of the skull to the other, frequencies above 1KHz).
Regarding claim 69, Westerkull teaches the hearing prosthesis system of claim 1, wherein: the vibratory portion configured to vibrate in response to the signal to evoke a hearing percept via bone conduction is configured to evoke a high-frequency hearing percept (Abstract, paragraph 16 teaches the high frequencies which are attenuated at the bone conduction from one side of the skull to the other, frequencies above 1KHz).
Regarding claim 70, Westerkull teaches the hearing prosthesis system of claim 1, wherein: the system includes at least one of (i) a bone conduction device vibrator (Fig 3, implantable part 8 including a vibrator, [17-18]) that is part of the vibratory portion the microphone (Fig 3, microphone 6, [18]) is part of the sound capture device, and is located on the first side of the recipient (Fig 3 shows microphone is on the opposite side of the implantable part 8 including a vibrator).
Regarding claim 71, Westerkull teaches the vibratory portion is located in an external device of the hearing prosthesis system such that the sound capture device and the vibrator are located externally and on opposite sides of the recipient (the external part 7 including the microphone 6 and vibrator on the opposite side of the recipient, paragraph .

2.	Claims 39, 48, 57, 59 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 2008/0112581.

Regarding claim 39. Kim teaches a behind-the-ear device, comprising: a vibratory portion (Figs 1-2, Left/Right vibratory portion 6, [0056], [0060-0062], [0022-0030] configured to vibrate in response to an audio signal to evoke a hearing percept via bone conduction); and a speaker portion (Figs 1-2, Left/Right ear-bud earphone having the micro-speaker 4, [0059], [15-30], [0036] configured to evoke a hearing percept via an acoustic pressure wave).
Regarding claim 48. Kim teaches vibrator 6 is different to the micro-speaker 4, [0059] and the behind-the-ear device includes an ear hook (Figs 1-2 ear hook/hanging pieces 5, [0059]).
Regarding claim 57. Kim teaches the speaker portion (Fig 1, ear-bud 4) is located at the tip of the ear hook which is clearly a “non-temple” mount.
Regarding claim 59. Kim’s device in Fig 1 is an external device and Kim’s speaker is touch on near the ear but still external device. Also, Kim’s actuator and speaker was placed to the ear exactly the same as the application’s drawing of Fig 7B.
Regarding claim 68. Kim’s speaker reads on the claimed “acoustic portion”. Kim’s speaker is touching the outside ear canal such that Kim’s speaker (i.e. acoustic portion) is just touch the ear, which is apart from the skin of the inside ear canal.

3.	  Claims 3, 45, 47 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Kim 2008/0112581.

Regarding claim 3, Westerkull does not teach hearing prosthesis system includes a behind-the-ear device that includes an ear hook; and the vibratory portion is part of the behind-the-ear device.

Regarding claim 45, Westerkull teaches the hearing prosthesis system of claim 1, the system includes a bone conduction actuator of which the vibratory portion is part, wherein the bone conduction actuator is configured to actuate to produce the vibration to evoke the hearing percept via bone conduction (Fig 3, implantable part 8 including a vibrator, [18]) configured to vibrate in response to the signal to evoke a hearing percept via bone conduction, wherein the system is configured to capture the sound on a first side of a recipient where the sound capture device is located and transfer the signal to a second side of the recipient where the vibratory portion is located (paragraphs [18-19] teach the transmission of signal from external part 7 includes a microphone 6 to the implant part 8 where the vibrator location on the opposite side of the head. Abstract).
Westerkull does not teach the system includes a speaker.
Kim teaches the system includes a speaker (Figs 1-2, earbud earphone having the micro-speaker 4, [0059]) separate from the bone conduction actuator (Vibrator 6) configured to evoke a hearing percept via an acoustic pressure wave based on the signal. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the system includes a speaker separate from the bone conduction actuator configured to evoke a hearing percept via an acoustic pressure wave based on the signal in Westerkull’s invention in order to enhance the performance of hearing device.
Regarding claims 47 and 52, Westerkull teaches in Fig 3, a microphone 6 is located on the first side of the recipient and the implantable part includes a vibrator is located on the opposite side of the recipient, (Abstract, claim 1 teach vibrator generated through the skull bone from the deaf side to the inner ear on the other side of the patient).

Kim teaches a hearing device that includes an ear hook (Figs 1-2, left/right ear hook (i.e. hanging piece 5), paragraph 15, 59, and vibrator piece 6 is part of the behind the ear device see paragraph 59. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as modifying the Westerkull’s first device (i.e. implanted hearing device) and the second device (i.e. microphone) in an earhook type of hearing device respectively as taught by Kim for reducing the cost of implanting a hearing device inside the head of the user.


4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Andersson 2012/0095283.

Regarding claim 7, Westerkull does not teach the system includes a passive transcutaneous bone conduction device; and the vibratory portion is part of the passive transcutaneous bone conduction device.
However, the use of passive transcutaneous bone conduction device is well known in the art as taught by Andersson (Figs. 1-4 and paragraph 0008, the vibrating plate 707 is implanted under the skin and anchored to the bone via abutment 706 and fixture 704. The vibratory portion is located in BTE component 100, paragraph 0021, claim 29). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the passive transcutaneous device as taught by Andersson in the system of the combination of Westerkull to enable the bone conduction device to be effective regardless of whether there is disease or damage to the middle ear (Andersson paragraph 0005).





5.    	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Parker 2010/0137675.

Regarding claim 8, Westerkull does not teach the system includes an active transcutaneous bone conduction device; and the vibratory portion is part of the active transcutaneous bone conduction device.
However, the use of active transcutaneous bone conduction devices is well known in the art as taught by Parker (Fig. 6 and transducer module 606 is mounted under the skin in housing 625 for generating tangentially directed vibrational forces, paragraph 0062). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the passive transcutaneous device as taught by Parker in the system of the combination of Westerkull for treatment of chronic ear infections or single-sided deafness (Parker paragraph 0009).

6.	Claims 61 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Solum 2009/0196444.

Regarding claims 61 and 67, Westerkull teaches a microphone 6 is located on opposite side of the implantable part 8. The part 8 includes a vibrator. The output signal from microphone 6 is transmitted through radio frequency. See fig. 3 Paragraph 17-19. However, Westerkull teaches a microphone is located above the ear not “in the ear device”.
Solum teaches the hearing assistance device includes an in-the-ear device (Fig 4A-4F, second housing 408, paragraphs 22-25) and the in the ear device (second housing 408) includes a microphone 407, and a speaker 402.
Solum further teaches a first housing 401 includes a wireless communications transmitter 426. Paragraphs 22-27, Figs 4A-4F teach microphone and speaker in the ear device (i.e. second housing 408) are wirelessly communicating with the microphone in the BTE (i.e. first housing 401) through conductors 403A/403B. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the microphone and the speaker as taught by Solum in .

7.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Kim 2008/0112581.

Regarding claim 37, Westerkull fails to teach the hearing percept evoked via acoustic conduction is evoked without any prosthetic component in the outer ear canal of the opposite side of the recipient. It is noted that the claimed “outer ear canal” as best understood is interpreted as “outside the ear canal”.
Kim teaches the hearing device that transmits the sound signal via bone conduction. Further Kim the hearing percept evoked via acoustic conduction is evoked without any prosthetic component in the outer ear canal of the opposite side of the recipient. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention in order to improve hearing perception by explicitly modulating the electrical stimulation signal.

8.	 Claims 41 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2008/0112581 in view of Heiman 2011/0301729.

Regarding claim 41, Kim does not teaches the speaker portion is located on a temple mount of the behind-the-ear device.
Heiman teaches a bone conduction speaker 280(12) is located on a temple mount (Fig 2B, bone conduction speaker 280(12) is located on the temple of the user, paragraph 21, 25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place the bone conduction speaker on the temple as taught by Heiman in Kim’s invention so that the vibrations of the bone conduction speaker would transferred to the bone of the user.
Regarding claim 58, Kim as modified by Heiman teach the vibratory portion configured to vibrate in response to an audio signal to evoke a hearing percept via hone conduction is located away from the temple mount (Figs 1-2 vibrator 6, paragraphs 56-57).

9.    Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Wiskerke 2011/0319703.

Regarding claim 46, Westerkull teaches the hearing prosthesis system of claim 1, wherein: the system includes a bone conduction actuator of which the vibratory portion is part, wherein the bone conduction actuator is configured to actuate to produce the vibration to evoke the hearing percept via bone conduction (Fig 3, implantable part 8 including a vibrator, [18]) configured to vibrate in response to the signal to evoke a hearing percept via bone conduction, wherein the system is configured to capture the sound on a first side of a recipient where the sound capture device is located and transfer the signal to a second side of the recipient where the vibratory portion is located (paragraphs [18-19] teach the transmission of signal from external part 7 includes a microphone 6 to the implant part 8 where the vibrator location on the opposite side of the head. Abstract).
Westerkull does not teach the bone conduction actuator and the speaker are supported by a same component of the system on the second side of the recipient.
Wiskerke teaches in Figs 5-6 speaker 91 and bone conduction actuator/vibrator device 92, [50-51] are supported by a same component of the system on the second side of the recipient. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add the speaker and vibrator within the same component as taught by Wiskerke’s invention in Westerkull’s as specified by the recited limitation.

10.    Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Pontoppidan 2013/0051566.

Regarding claim 53, Westerkull does not teach the system includes a first and a second behind the ear devices, and both behind the devices include a microphone.
Pontoppidan teaches a first and a second behind the ear and each behind the ear comprises a microphone (Figs 12a-b, LD1 and LD2, MIC, paragraphs 165-166). It would have been obvious to one of ordinary skill in the art before the effective filling date .

11. 	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Kaulberg 2011/0019838.

Regarding claim 60, Westerkull does not teach the method of claim 32, wherein: the action of evoking a hearing percept is executed with a totally external device.
Kaulberg teaches wherein: the action of evoking a hearing percept is executed with a totally external device (Figs 5-6a, BTE listening device action evoking a hearing percept is executed with a totally external device/cell phone/MP3, [99-100]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to Westerkull’s invention as taught by Kaulberg’s invention the BTE enable to communication with external device such as cellphone or MP3.

12.	 Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Solum 2009/0196444 further in view of Samuels 20120300965.

Regarding claim 62, Westerkull as modified by Solum does not teach a device evoke hearing percept. In other words, Westerkull as modified by Solum does not teach a power switch to turn ON/OFF the earphone.
Samuels teaches the hearing prosthesis system of claim 61, the in-the-ear device includes a hearing percept evoking component configured to evoke a hearing percept, wherein the hearing percept evoking component is at least one of disabled or does not respond to sounds captured by the microphone (Figs 1A/C, hearing aid 10A include in the ear the microphone 17 for receiving an audio signal. A speaker 18 for transmitting amplified audio signal receives by the microphone 17 and processed by the internal electronics. A mechanical controlling features 16 for controlling the internal electronics. Switch ON/OFF [2], [17] [20], [48]]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Westerkull’s invention in view of Solum by incorporate a control feature as taught by Samuels. The .
13. 	Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view of Solum 2009/0196444 further in view of Samuels 20120300965 further in view of Golstein 2009/0290721.

Regarding claim 63, Westerkull teaches the hearing prosthesis system of claim 62, includes a sound processor in signal communication with the microphone, which sound processor processes signals from the microphone that are based on sound captured by the microphone ([17-19], claim 5, the electronic circuitry 4 comprises digital signal processing mean).
Westerkull as modified by Solum does not teach the in the ear device includes a sound processor. However, the in-the-ear device includes a sound processor was well known.
Golstein teaches an earpiece 100 includes an ambient sound microphone 110 to capture sound, and further includes a processor 206 for communicating with the microphone [23-24], [27]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Westerkull’s invention in view of Solum by incorporate a control feature as taught by Samuels. The motivation using a control power switch for saving the power consumption of the hearing device.

14.    Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view Samuels 20120300965.

Regarding claim 64, Westerkull as modified by Solum does not teach a device evoke hearing percept. In other words, Westerkull as modified by Solum does not teach a power switch to turn ON/OFF the earphone.
Samuels teaches the method of claim 32, wherein: the action of capturing sound at the first side of a recipient is executed using a microphone of an in-the-ear device located in an ear of the recipient, the in-the-ear device also including a device configured to evoke a hearing percept, which wherein the device configured to evoke a hearing percept device is disabled (Figs 1A/C, hearing aid 10A include in the ear the microphone 17 for receiving an audio signal. A speaker 18 for transmitting amplified audio signal receives by the .

15.    	Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view Hagen 6,389,142.

Regarding claim 65, Westerkull teaches the method of claim 32, wherein: the recipient suffers from single-sided deafness; and the action of capturing sound at the first side of a recipient is executed using a microphone of an in-the-ear device which is located in an ear of the recipient on a side of the recipient where the recipient is deaf ([0002] teaches CROS (contralateral routing of signal) hearing was known in the art, CROS is a hearing aid comprises a microphone on the deaf side of the patient and an amplifier with a loudspeaker on the good ear. The sound then transmitted from the deaf side to the good ear).
Further Hagen teaches the recipient suffers from single-sided deafness (in the ear CROS system for an unaidable hearing loss); and the action of capturing sound at the first side of a recipient is executed using a microphone of an in-the-ear device which is located in an ear of the recipient on a side of the recipient where the recipient is deaf (Col 7 lines 60-Col 8 lines 1-30 teaches a microphone set is worn on the unaidable ear, Fig 9 col 10 lines 23-55, first instrument 16A includes microphones is placed in the individual's unaidable ear). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hagen’s teaching in Westerkull’s invention in order to enable to capture sound and transmitting to other side.


16. 	Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Westerkull 2004/0234091 in view Hagen 6,389,142 further in view of Solum 2009/0196444.

Regarding claim 66, Westerkull does not teach the hearing prosthesis system of claim 1, wherein: the sound capture device is part of a contra-lateral sound capture system that includes a speaker on a same component as the sound capture device.
In a related field of endeavor, Hagen teaches wherein: the sound capture device is part of a contra-lateral sound capture system (Abstract, Col 2 lines 25-45 CROS/BiCROS and a receiver. Fig 3, Col 7 lines 60- Col 8 lines 1-23). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention incorporate the sound capture device is part of a contra-lateral sound capture system as taught by Hagen allows the wearer to switch between a non-directional mode or a directional mode.
Further Solum teaches in figs 4A-B speaker 402 and microphone 407 both are on a same housing 408/in the ear portion, [22-23]. It would have been to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Solum’s teaching in Westerkull’s invention in view of Hagen in order to improve the ability of the recipient to perceive sound.

   Withdrawn Rejections.
The following ground of rejections are not presented for review on appeal because they have been withdrawn by the examiner.
The anticipation rejection to claims 45- 46.
Response to Arguments
1.	Response to the argument concerning claim 1 (See page 126-128 of the brief).

Appellant argued that examiner had make an improper 102 (a)(1) rejections by  combining two separated embodiments (Fig 2 and Fig 3) in Westerkull 2004/0234091.
Examiner’s response: Fig 2 and paragraphs 17-19 show an implant part 8 of an implanted bone conduction hearing device with a vibrator 1.  Fig.3 teaches a similar implanted bone conduction hearing device as shown in Fig.2 but Fig.3 did not show a 

2.	Response to Appellant’s argument concerning claim 32 (See pages 99-102 of the brief).  

Appellant argued on page 99 that the prior art Westerkull 2004/0234091 did not teach a claimed method includes “capturing” and “evoking” features.
Examiner’s Response:  Westerkull‘s Fig 3 teaches the claimed function of “capturing” (see Fig 3 and the explanation in paragraphs 18-19 of the reference).  The microphone 6 in Fig 3 captures the sound and the captured sound is transmitted through the vibrator by the implant part 8 of Fig 3 as cited in the rejection. Therefore, Westerkull teaches the step of capturing.
Westerkull’s Fig 3 also teaches the claimed “evoking”.  The claimed “evoking” refers to the hearing device delivery sound to the user; and Westerkull‘s microphone in Fig 3 captures the sound and transmits the sound through the vibrator in the implant part 8 to the user’s skull.  Therefore, the user receives the delivery sound. It is clear that Westerkull performs the claimed “evoking” step.

3.	Response to Appellant’s argument concerning claim 39 (See pages 77-95 of the brief). 
 Appellant argued that examiner wrongly interpreted the claimed behind-the-ear device.  
Examiner’s response: According to National Institutes of Health Website (See https://web.archive.org/web/20120915171007/http:/www.nidcd.nih.gov/health/hearing/pages/hearingaid.aspx which is available to the public at 2012 according to WayBack machine), the NIH publication Pub. No. 99-4340 discloses “A new kind of BTE aid is an open-fit hearing aid. Small, open-fit aids fit behind the ear completely, with only a narrow 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A behind-the-ear (BTE) hearing aid hooks over the top of the user’s ear and rests behind the ear. A tube connects the hearing aid to a custom earpiece called an ear mold that fits in the user’s ear canal.  
From the behind-the-ear (BTE) example provided by the NIH publication, it is clear that a behind the ear device may have a component being located in other place rather than behind the ear, such as the narrow tube inserted into the ear canal stated in the above example.
Further, the appellant’s specification fails to disclose the definition of a behind-the-ear device.  Fig 5A and Fig 7B of the disclosure are just showing examples of a behind-the-ear device.  Paragraph 10 of the specification only states “a behind-the-ear device comprising a vibratory portion and a speaker portion” with an open ended transitional phase “comprising”. It is clear that this definition defines any behind the ear device with a vibratory portion and a speaker portion can be considered as the claimed behind-the-ear device. Paragraph 10 of the specification further states “wherein the behind-the-ear is a totally external device.” It is also clear that this definition defines any one of totally external behind the ear devices can be considered as the claimed behind-the-ear device.   Therefore, combining two statements in paragraph 10 from the specification, what the disclosure defines the claimed behind- the- ear device is any one of totally external behind the ear devices with a vibratory portion and a speaker portion can be considered as the claimed 

4.	Response to Appellant’s argument concerning claim 3 (See page 103-104 of the brief).  

Appellant argued that the prior art Kim 2008/0112581 did not teach the claimed behind-the-ear device, and appellant further argued, there was no evidence or rationale supporting the motivation of combining Westerkull and Kim’s ear hook.
Examiner’s response: Regarding the argument related to the claimed behind-the-ear device, see the response to appellant’s arguments concerning to claim 39 above.
Regarding the motivation of combing Westerkull and Kim’s ear hook, the rejection to claim 3 was clearly stated for “cost reduction”.  Westerkull teaches a hearing aid device includes an implant part 8 (Fig 3) and an external part 7 which includes a microphone (Fig 3, [18-19]).  Examiner modified Westerkull’s device by adding Kim’s ear hook into Westerkull’s microphone.  Therefore, putting an ear hook in the microphone of Westerkull would prevent the microphone from falling off and being damaged easily.  It is noted that replacing a microphone would cost more than adding a hook to the hearing device as taught by Kim.  It is also noted that Examiner did not suggest to add Kim’s ear hook into Westerkull’s implant part 8 as appellant argued. 

5.	Response to Appellant’s argument concerning claim 7 (See page 108-109 of the brief).  

Appellant argued that examiner improper of combining Westerkull and Andersson 2012/0095283.
Examiner’s response: Westerkull’s system teaches a device (Fig 3, bone conduction hearing aid device) except the device is not a passive transcutaneous bone conduction device.  Andersson’s device is a passive transcutaneous bone conduction device (as stated in the rejection for claim 7, Figs 1-4 and paragraphs 8, 21 and as per patent claim 29).  Therefore, it is proper to borrow Andersson’s passive transcutaneous bone conduction device to modify Westerkull. 
6.	Response to Appellant’s argument concerning claims 47 and 52 (See pages 106-108 of the brief).  

Appellant argued regarding claims 47 and 52 that the 103 rejection was wrong because Westerkull was not combinable with Kim.  
Examiner’s response: Claims 47 and 52 recited a “first behind the ear device comprising a microphone and a first ear hook” and a “second behind the ear device” comprising a “second hook and a vibratory portion”.  It was clear that Westerkull discloses these two devices as stated in the rejections because Westerkull (see Figs. 2 and 3) teaches a microphone on one side of the head and a vibratory portion on the other side of the head.  What Westerkull differs from the claims are the microphone and vibratory portion did not including the claimed hook.  However, Kim taught hearing devices (Fig.2) with a hook so the user can hooks each device to an ear easily.  Such reasons were clearly stated in the rejections. 

7.	Response to Appellant’s argument concerning claim 53 (See pages 120-121 of the brief).  

Appellant argued on page 121 that the limitation “the system includes a first behind-the-ear device that includes a first ear hook; the vibratory portion is part of the first behind-the-ear device; the sound capture device is part of the second behind-the-ear device; and the first behind-the-ear device includes a second sound capture device” is not addressed in the rejection.
Examiner’s response: Regarding the argument related to “the system includes a first behind-the-ear device that includes a first ear hook; the vibratory portion is part of the first behind-the-ear device”, please see the response to appellant’s arguments concerning to claims 47 and 52 above.
Regarding further argued that the rejection to claim 53 did not address “the first behind-the-ear device includes a second sound capture device”.
Examiner’s response: Examiner addressed the above issue in the rejection for claim 53. The rejection stated “Westerkull does not teach the first behind-the-ear device includes a second sound capture device. Pontoppidan 2013/0051566 teaches the first behind-the-ear device includes a second sound capture device a first and a second behind the ear and 

8.	Response to Appellant’s argument concerning claim 61 (see pages 110-111 of the brief).  
Appellant argued that examiner had made an improper rejection by “combining three separated embodiments (Fig 1 citing paragraph 17, Fig 2 citing paragraph 18, and Fig 3)” in Westerkull 2004/0234091. 
Examiner’s response: Regarding the argument related to combining three separated embodiments, examiner did not combine three separated embodiments in the rejection. Examiner cited extra paragraphs 17-19 of Westerkull because paragraphs 17-19 teach the claimed vibratory portion. Fig 1 showed the vibrator 1 and the explanation in paragraph 17 of the reference.  Fig 2 and paragraphs 17-19 show an implant part 8 of an implanted bone conduction hearing device with a vibrator 1.  Fig.3 teaches a similar implanted bone conduction hearing device as shown in Fig. 1 and Fig. 2 but Fig.3 did not show a vibrator.  However, Fig.3’s implanted part 8 must have the same vibrator as shown in Fig 2 because (1) it is the basic function for any implanted bone conduction hearing device with a vibrator for producing vibrations through the user’s skull; and (2) three different embodiments such as Fig. 1, Fig.2 and Fig.3 of Westerkull perform the same function: “to vibrate in response to the signal” (see claim 1, line 4); therefore, the inherent vibrator in Fig.3 must be the same vibrator as stated in Fig. 1 and Fig. 2.
Appellant further argued on page 111 that there is no motivation for combining Westerkull 2004/0234091 and Solum 2009/0196444.
Examiner’s response:  The motivation was stated in the rejection as such “The motivation to combine Solum with Westerkull is to improve the performance of the hearing assistance device for a specific person or in a specific environment”. Solum teaches multiple operation modes such as volume control, which can improve the user’s comfort after the modification.
9.	Response to Appellant’s argument concerning the rejection to claim 71 (See pages 36-37, 71-76 of the brief).

	Appellant argued that the prior Westerkull 2004/0234091 did not disclose a vibrator is located externally. 
Examiner’s response:  Fig. 3 of Westerkull 2004/0234091 teaches the vibratory portion 8 is located externally to the skull bone 2, and the brain is located internally to the skull bone 2. 
10.	Response to Appellant’s argument concerning claim 33 (See pages 50-55, 61-65 of the brief). 

 Appellant argued on page 52 that the prior art Westerkull 2004/0234091 did not teach acoustic conduction.
Examiner’s response: Bone conduction is a type of acoustic conduction because the acoustic signal can be conducted through the bones or skull of the user. 

11.	Response to Appellant’s argument concerning claim 34 (See pages 55-60 of the brief).  

Appellant argued that Westerkull 2004/0234091 did not disclose “evoking a hearing percept via vibrations travelling through at least one of skin and cartilage to the tympanic membrane on the opposite side of the recipient based on the captured sound”.
Examiner’s response: Westerkull did disclose the cited limitation. The cited vibration (Fig 3, paragraphs 17, 19) teaches a vibrator 1 inside the implant part 8.  Fig 3 and paragraph 19 states that the microphone 6 in Fig 3 captures the sound. Fig 3 and paragraph 19 further states that the captured sound is transmitted through the vibrator by the implant part 8 of Fig 3.  Fig 3 shows that the vibrations from the vibrator 1 travelling through the skull bone 2 and to the cartilage to the tympanic membrane behind the ear.  
12.	Response to Appellant’s argument concerning claim 35 (See pages 61-65 of the brief).   


Examiner’s response: The 35 USC 102 rejection stated that the prior art reference Westerkull teach the claimed feature.  The prior art Westerkull (2004/0234091) teaches that the microphone 6 receives audio signal and sends the received audio signal to the implanted part 8.  The implanted part 8 received the sent signal and the vibrator of the implanted part 8 will vibrate so the vibration signals will be sent out for performing the acoustic conduction.  
13.	Response to Appellant’s argument concerning claims 36 and 69 (See pages 65-70 of the brief).  

Appellant argued on page 68 and page 70 that the prior art Westerkull 2004/0234091 did not teach that the bone conduction hearing percept is a high-frequency hearing percept. 
Examiner’s response: Westerkull (as stated in the rejections for claims 36 and 69) teaches the claimed high-frequency hearing percept in paragraph 16.  The paragraph disclose that the hearing device provides higher amplification to high frequency than low frequency signal.  Based on the description of paragraph 16 shown that the hearing aid can handle high frequency above 1KHz. The cited high frequency is above 1KHz which is higher than lower frequency 10Hz, because appellant’s claim does not define how high frequency is “high frequency”. 
14.	Response to Appellant’s argument concerning the indefinite rejection “outer ear canal” in claim 37 and the 103 rejection (See pages 44-49, 113-116 of the brief).

	Appellant argued on page 47 that element 106 is an ear canal which includes an outer and inner ear canals related to indefinite rejection.
	Examiner’s response: The claim was rejected by 35 USC 103 only.  There is no indefinite rejection was made.  Therefore, indefinite rejection arguments are irrelevant.  
15.	Response to Appellant’s argument concerning claim 60 (See pages 122-123 of the brief).  

Appellant argued that the prior art Kaulberge 2011/0019838 did not teach the action of evoking a hearing percept is executed with a totally external device.
Examiner’s response:  Kaulberge 2011/0019838 teaches the behind the ear device/BTE that evokes a hearing percept is executed with a totally external device such as cell phone, MP3, see paragraphs 99-110 and show in fig 6a.
16.	Response to Appellant’s argument concerning claim 64 (See pages 124-125 of the brief).  

Appellant argued that the prior art Samuels 2012/0300965 did not teach “wherein the device configured to evoke a hearing percept is disabled”.
Examiner’s response:  according to a dictionary (https://www.dictionary.com/browse/disable), the meaning of “disable” is “turn off”. 
Samuels 2012/0300965 teaches a hearing device includes a mechanical controlling feature 16 for controlling the internal electronic, Switch ON/OFF (see paragraphs 2, 17, 20, 48).  The hearing aid typically have a number of mechanical user controls for controlling instrument operation.  For example, some mechanical user controls includes switches and knobs for (1) making volume adjustment, (2) turning the power off and on, (3) changing between operating modes or programs.  It is clear that when the user switching between operating modes, and the hearing percept will disable during the modes changing.
17.	Response to Appellant’s argument concerning claim 67 (See pages 111-112 of the brief).  

Appellant argued that the prior art Westerkull 2004/0234091 did not teach that the recipient suffered from single-side deafness.
Examiner’s response:  Westerkull clearly teaches that recipient suffered from single-side deafness, as cited in the rejection for claim 67. Westerkull 2004/0234091 teaches the recipient suffered from single-side deafness (Fig 3 paragraphs 17-19), and Fig 3 
18.	Response to Appellant’s argument concerning claims 41, 58 (See pages 116-118 of the brief). 

Appellant argued that the motivation for combining Kim 2008/0112581 and Heiman 2011/0301729.
Examiner’s response: Kim teaches a behind the ear bone conduction device as cited in the rejection for claim 39, and (Figs 1-2 show the Left and the Right micro-speaker in the user’s ear canal.  Kim does not teach a bone conduction speaker is location on the temple of the user. Heiman teaches a bone conduction speaker (Fig 2B, bone conduction speaker 280(12) is location on the temple of the user, [21, 25]).  
Heiman teaches a bone conduction speaker is location on the temple of the user as cited in the rejection (Fig 2B, bone conduction speaker 280(12), paragraphs 21, 25).  Heiman also teaches in paragraph 25 such locations are known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place the bone conduction speaker on the temple as taught by Heiman in Kim’s invention so that the vibrations of the bone conduction speaker would transferred to the bone of the user.
19.	Response to Appellant’s argument concerning claim 48 (See page 96 of the brief).  
Appellant argued the prior art Kim 2008/0112581 did not teach the behind the ear device includes an ear hook. 

Examiner’s response: Kim 2008/0112581 teaches in Fig 1 the behind the ear device includes an ear hook (Figs 1-2 ear hook/hanging pieces 5, [59]).	

20.	Response to Appellant’s argument concerning claim 68 (See page 97-98 of the brief). 


Examiner’s response: Kim teaches the claimed “acoustic portion is spaced away from the skin of the recipient” as cited in the rejection.  Kim’s speaker 4 is touching the outside ear canal such that Kim’s speaker 4 is just touch the ear, which is spaced apart from the skin of the inside ear canal as cited in the rejection.  The claimed “an ear to evoke a bone conduction hearing percept via a bone conduction portion” is the sounds generated by the vibrator and transmitted via bone conduction.

	For the above reasons, it is believed that the rejections should be sustained.
	
Respectfully submitted,

/JULIE X DANG/              Examiner, Art Unit 2653                                                                                                                                                                                          
	Conferees:

	/FAN S TSANG/              Supervisory Patent Examiner, Art Unit 2653                                                                                                                                                                                          

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.